 



EXHIBIT 10(R)
GENERAL MOTORS CORPORATION
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
1. Name and Purpose
     The name of this plan is the General Motors Corporation Compensation Plan
for Non-Employee Directors (the “Plan”). Its purpose is to provide Non-Employee
Directors (“Directors”) of General Motors Corporation (the “Corporation”) with
an opportunity to defer compensation while providing them a means to increase
their stock ownership. The Plan’s purpose will be accomplished by using share
units of GM $1-2/3 par value Common Stock (“Common Stock”) to ensure that
Director compensation is closely aligned with stockholder interests and the
performance of the Corporation.
2. Effective Date
     The Plan became effective January 1, 1996 following approval by
stockholders on May 23, 1997. The Plan as amended on December 4, 2007, shall be
effective January 1, 2008.
3. Administration
     The Directors and Corporate Governance Committee of the Corporation’s Board
of Directors (“DCG”) will administer the Plan. The decisions of the DCG with
respect to any questions arising as to the interpretation of the Plan, including
the severability of any and all of the provisions thereof, shall be final,
conclusive and binding on all parties.
     The DCG is authorized, subject to the provisions of the Plan, from time to
time to establish such rules and regulations, and to delegate responsibilities,
as it deems appropriate for the proper administration of the Plan.
4. Eligibility
     Eligibility to participate in the Plan is limited to Directors who are not
current or former officers of the Corporation or of a subsidiary of the
Corporation.
5. Election of Deferral; Required Deferral
     On or before December 31 of each year prior to the year compensation is to
be earned, each Director, or nominee for election as a Director, must make an
irrevocable election to defer receipt of all or a specified portion of the
compensation (exclusive of expense reimbursement) otherwise payable during the
following year for serving on the Board of Directors of the Corporation and its
Committees. The Plan will establish and maintain for each Director an unfunded
deferred compensation account. The Director’s compensation will be credited
annually to such Director’s deferred compensation account on December 31 of the
year in which the compensation was earned.
     A Director’s compensation may be deferred into share units of Common Stock
a cash-based alternative, or a combination of the two, as the Director shall
elect.
     When a Director is elected to the Board for the first time, the Director’s
election under the Plan for the remainder of the calendar year in which the
Director joins the Board must be made prior to the month in which he or she
performs services as a newly elected Director.

1



--------------------------------------------------------------------------------



 



     Each annual deferral election will include the method by which the value of
amounts deferred will be measured and distributed in accordance with Sections 7
and 8 below, respectively.
     A portion, as annually determined by the DCG, of each Director’s annual
Board retainer is required to be deferred in share units of Common Stock, in
accordance with Section 7(b) below.
6. Manner of Electing Deferral
     A Director will elect to defer all or a portion of his or her compensation
by giving written notice to the Corporation before January 1 of the year in
which the compensation is to be earned. Such notice will include:
          (a) The mandatory deferral, which will equal a portion of the
Director’s annual Board retainer as determined pursuant to Section 5, and will
be deferred in the form of share units of Common Stock;
          (b) The voluntary deferral, which will be the amount or percentage of
the Director’s remaining compensation that may be credited under share units of
Common Stock and/or the cash-based alternative; and
          (c) The election of a lump sum cash payment or a number of annual cash
installments (not to exceed ten) for distribution of deferred compensation. For
purposes of Section 409A of the Internal Revenue Code, each installment shall be
treated as a separate payment.
     In subsequent annual elections, a Director may change any or all of the
above elections, but only with respect to future compensation.
7. Value of Compensation Accounts
     Deferred compensation will be held in the Director’s account and will be
credited, pursuant to the Director’s written instructions, as follows:
          (a) Share Units of Common Stock Deferral Alternative
     Amounts deferred under this alternative will be converted into share units
of Common Stock determined by dividing the amount of compensation deferred each
calendar year by the average daily closing market price of such stock as
reported in The Wall Street Journal (or, if such prices are not reported in The
Wall Street Journal, in another reliable, widely available source of such prices
as designated by the DCG) for that calendar year. Dividend equivalents in the
form of additional share units of Common Stock will be credited to the
Director’s account annually on December 31 in an amount equal to the sum of the
per share cash dividend multiplied by the number of share units of Common Stock
in the Director’s account on December 31 after giving effect to that year’s
annual credit pursuant to Section 5 above, and then divided by the average
market price of such stock on each dividend payment date. In the event of any
change in the number or kind of any outstanding shares of the Corporation,
appropriate adjustments will be made in the number of share units of Common
Stock credited to a Director’s account.
     Amounts credited to the Director’s account will continue to accrue interest
and/or dividend equivalents until distributed in accordance with provisions of
the Plan. Share units of Common Stock will be calculated to the nearest
thousandth. Average market price on any valuation date under the Plan is defined
as the mean of the highest and lowest sales prices of GM Common Stock as
reported in The Wall Street Journal.

2



--------------------------------------------------------------------------------



 



     In the event that the Director’s account is credited with share units of
Common Stock calculated as provided in this Section 7, the value of such portion
of the account for purposes of distribution to the Director will be determined
by multiplying the number of share units of Common Stock credited to the account
by the average daily closing market price of GM Common Stock as reported in The
Wall Street Journal for the calendar quarter prior to payment.
     As further described in Section 10, a Director will not have any interest
in the deferred compensation held in his or her account until it is distributed
in accordance with the Plan. A Director’s deferred compensation account is an
unsecured liability of the Corporation.
          (b) Cash-Based Deferral Alternative
     The crediting rate for this investment option is set each January and
applies to all amounts previously deferred and earmarked for the cash-based
deferral alternative. It is based on 120% of the twelve-month average of the
closing rates of Ten-Year United States Treasury Notes on the first business day
of the preceding twelve months.
          (c) Grandfathered Stock Options
     For Directors who were granted stock options between 1999 and 2002 under
the General Motors Corporation Non-Employee Director Long-Term Stock Incentive
Plan (the “Terminated Option Plan”), the stock options have a term of 10 years
and 2 days from the date of grant, subject to earlier termination as provided
herein. Such stock option became exercisable, in one-third increments, beginning
one year from the date of grant. Stock option grants made after January 1, 2001
remain exercisable for their full term upon a Director’s retirement.
     Stock options granted under the Terminated Option Plan are not transferable
other than by will or by the laws of descent and distribution. A Director’s
beneficiary, or if no such designation has been made, the Director’s legal
representative or such other person entitled thereto by a court of competent
jurisdiction, may exercise, in accordance with the Plan’s provisions, all
unexercised options for a period of three years from the date of the Director’s
death, subject to earlier expiration of the stock option by its original terms.
     On the date of exercise the Director must pay the full amount of the stock
option exercise price. The stock option exercise price may be paid by the
Director either in cash or shares of the same type of stock as the stock option
to be exercised, or a combination of cash and such shares. If stock is used to
exercise stock options it will be valued at the stock’s fair market value on the
date of exercise. A cashless exercise of such stock options will be permitted in
accordance with the administrative procedures for exercising stock options
established pursuant to The Sarbanes Oxley Act of 2002.
     If a Director leaves the Board while holding unexercised stock options
previously granted to him or her under the Terminated Option Plan, such stock
options will immediately be forfeited, except in the case of the Director’s
(i) death, (ii) disability, (iii) retirement after attaining the minimum age of
70, or (iv) such other conditions as may be approved by the DCG. Stock options
granted to a Director who ceases to be a Director under the circumstances set
forth in clauses (ii), (iii) or (iv) of the preceding sentence will remain
exercisable for a period of the lesser of the term of the grant or five years
from the date the Director leaves the Board for options granted prior to
January 1, 2001. Stock option grants made after January 1, 2001 remain
exercisable for their full term upon a Director’s retirement.
8. Method of Distribution of Deferred Compensation
     No distribution will be permitted from a Director’s deferred compensation
account except as provided in this Section 8.
     Amounts deferred and credited under this Plan are not available until after
the Director retires or otherwise separates from the Board. After a Director
leaves the Board, payment under this Plan will be made in cash, based on the
number of share units in a Director’s deferred

3



--------------------------------------------------------------------------------



 



compensation account, valued at the market price as provided in Section 7. The
value of a Director’s deferred compensation account invested in share units of
Common Stock or the cash-based alternative is payable in accordance with the
Director’s deferral election, in cash, in a lump sum or in up to ten annual
installments as provided in Section 6. If annual installments are elected, the
amount of the first payment will be a fraction of the value of the Participant’s
deferred compensation account as of December 31st of the year preceding payment,
the numerator of which is one and the denominator of which is the total number
of installments elected. The amount of each subsequent payment will be a
fraction of the value as of December 31st of the year preceding each subsequent
payment, the numerator of which is one and the denominator of which is the total
number of installments elected minus the number of installments previously paid.
The distribution of the deferred compensation will be made, or will commence, as
soon as practicable in January of the year following a Director’s ceasing to be
a Director.
     If a Director leaves the Board with less than five years of service, any
deferred compensation will be paid to such Director in a lump sum in January
following separation from the Board, which will negate the original election of
a number of installment payments elected.
9. Distribution Upon Death
     A Director may designate a beneficiary or beneficiaries to receive amounts
credited under the Plan in the event of the Director’s death. A designation of
beneficiary or beneficiaries shall be on a form prescribed by and filed with the
Secretary of the DCG. In the event of the Director’s death, the unpaid amount in
such Director’s Plan account will be paid to his or her beneficiary, or if none
has been designated, to his or her estate. Such payment will be made in one lump
sum in cash not later than 90 days following the date of death. The value of the
Plan account on the date of payment will be determined in accordance with the
provisions of Section 7 hereof.
10. Participant’s Rights Unsecured
     A Director shall not have any interest in any amounts credited to his or
her account(s) until it is paid in accordance with the Plan. All amounts
deferred under the Plan shall remain the sole property of the Corporation,
subject to the claims of its general creditors and available for use by the
Corporation for whatever purposes are desired. With respect to amounts deferred,
a Director shall be merely a general creditor of the Corporation and the
obligation of the Corporation hereunder shall be purely contractual and may or
may not be funded or secured in any way.
11. Non-Assignability
     The right of a Director to the payment of deferred compensation as provided
in this Plan shall not be assigned, transferred, pledged or encumbered or be
subject in any manner to alienation or anticipation, except as provided in
Section 9.
12. Statement of Accounts; Statement of Stock Options
     Statements will be sent to each Director as soon as practicable each year
as to the value of his or her deferred compensation accounts as of the end of
the previous year, together with a summary of his or her stock options, if
applicable.
13. Business Days
     If any date specified herein falls on a Saturday, Sunday or legal holiday
such date shall be deemed to refer to the next GM business day after that date
unless such date is December 31, in which case such date shall be deemed to
refer to the immediately prior GM business day.

4



--------------------------------------------------------------------------------



 



14. Adjustments to Grandfathered Stock Options
     Outstanding stock options and share units of Common Stock awarded under
this Plan will be subject to appropriate adjustment in the event of future stock
splits, stock dividends, spin-offs, split-offs or other changes in
capitalization of the Corporation to prevent the dilution or enlargement of the
Director’s rights under the Plan. Such adjustments to stock options will be made
in the same manner as adjustments to stock options issued pursuant to the
General Motors Corporation 2007 Long-Term Incentive Plan or its successor. Such
adjustments to share units of Common Stock will be made in the same manner as
adjustments to shares of GM Common Stock contained in the General Motors
Corporation’s Dividend Reinvestment and Stock Purchase Plan or its successor.
15. Amendments and Termination
     This Plan may at any time be amended, modified or terminated by the DCG to
comport with changes in the Internal Revenue Code of 1986, as amended (the
“Code”), or the Employee Retirement Income Security Act of 1974, as amended, or
the rules or regulations promulgated thereunder. In addition the DCG may, in its
sole discretion, modify the terms and conditions of the Plan in response to and
consistent with any changes in other applicable law, rule or regulation. The DCG
also reserves the right to modify the Plan from time to time, or to terminate
the Plan entirely; provided, however, that no modification of the Plan, except
for such modifications as may be required by law, rule or regulation, will
operate to annul an election already in effect for the current calendar year or
any preceding calendar year. The DCG shall not amend or terminate the Plan or an
account if such action would result in tax and penalties under Section 409A of
the Code.
     It is the Corporation’s intent that the Plan complies in all respects with
Rule 16b-3 of the Securities Exchange Act of 1934 (the “Exchange Act”), or its
successor, and any regulations promulgated thereunder. If any provision of the
Plan is found not to be in compliance with such Rule and such regulations, the
provision will be deemed null and void, and the remaining provisions of the Plan
will continue in full force and effect. All transactions under this Plan will be
executed in accordance with the requirements of Section 16 of the Exchange Act
and regulations promulgated thereunder.

5